Frost, J.
I dissent from that part of the opinion which affirms that a tenancy from year to year, implied by law from a tenancy at will, is determined at the end of the calendar year. The end of the year, with reference to the tenancy, is computed from the time of the tenant’s entry. If one enters on land, under a lease for one year, commencing the first of April, and holds over, it would be an arbitrary interference of the law with the *29contract of the parties, that the second year of the tenancy should not he determined till the first of January; and thus extend the term of the second year nine months beyond the period when, by reference to the time of entry, it would have ended.

Motion dismissed.